Citation Nr: 1443129	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a foot disorder, claimed as pes planus.   

4.  Entitlement to service connection for a visual disorder. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a sinus disorder. 

7.  Entitlement to service connection for a heart disorder, to include hypertension. 

8.  Entitlement to service connection for atherosclerotic restriction of the peripheral artery. 

9.  Entitlement to service connection for erectile dysfunction. 

10.  Entitlement to service connection for the residuals of bladder cancer, to include frequent urination.   

11.  Entitlement to service connection for a skin disorder, claimed as pseudofolliculitis barbae. 

12.  Entitlement to service connection for diabetes mellitus, type II, and its complications.
 
13.  Entitlement to service connection for sleep difficulty.


REPRESENTATION

Appellant represented by:	Thomas G. Eppink, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Columbia, South Carolina has jurisdiction of this case.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

In February 2014, the Board remanded the appeal for further development.

As reflected above, the Board rephrased the service connection claim for diabetes so that it better encompasses the Veteran's complaints.  The Board also combined the service connection claims for a heart disability with the service connection claim for hypertension because those issues contemplate the same body system.  Likewise, the Board combined the service connection claim for residuals of bladder cancer with the service connection claim for frequent urination for the same reason.  In addition, the Board notes that the Veteran's service connection claim for weakness in the lower extremities is contemplated in the service connection claim for peripheral artery disease and/or diabetes and its complications.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent and credible evidence showing that the Veteran has had erectile dysfunction, a visual disorder, tinnitus, right knee disorder, or a sinus disorder at the time of the filing of the claims for during the pendency of the appeal.  .  

2.  The Veteran is not shown to be a "radiation-exposed" veteran or to have been exposed to ionizing radiation during active service.

3.  The Veteran's low back arthritis, plantar fasciitis, coronary artery disease, hypertension, peripheral artery disease, bladder cancer, keratosis, diabetes mellitus, diabetic neuropathy, and anxiety - are not shown in service or for many years thereafter, and are not related to his active service, to include claimed radiation exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include arthritis, are not met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

2.  The criteria for service connection for right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

3.  The criteria for service connection for a foot disorder diagnosed as plantar fasciitis are not met.  38 U.S.C.A. Vet. App.  1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

4.  The criteria for service connection for a visual disorder are not met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

5.  The criteria for service connection for tinnitus are not met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

6.  The criteria for service connection for a sinus disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

7.  The criteria for service connection for a heart disability, to include coronary artery disease and hypertension, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

8.  The criteria for service connection for peripheral artery disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

9.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

10.  The criteria for service connection for residuals of bladder cancer, to include frequent urination, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

11.  The criteria for service connection for a skin disorder currently diagnosed as keratosis are not met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

12.  The criteria for service connection for type II diabetes mellitus and diabetic neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

13.  The criteria for service connection for sleep disturbances are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  Letters dated in January 2012, February 2012, May 2012, June 2012, and February 2014 notified the Veteran of the information and evidence needed to substantiate the claims on appeal, and provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thereafter, VA readjudicated the claims by way of a June 2014 supplemental statement of the case.  

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's lay contentions, post-service medical records, and excerpts from the Federal Register, Asia Pacifica Journal, www.japanfocus.org, as well as an article titled Radiation-exposed veterans.   

The Veteran's STRs and service personnel records were destroyed in a July 1973 fire at the National Personnel Records Center.  Efforts to reconstruct those records have been unsuccessful and the National Personnel Records Center has found no records of the Veteran's treatment at the U. S. Army Surgeon General's Office.  According to an August 2012 memorandum, the RO formally determined that the Veteran's STRS are unavailable.  In the 2014 remand, the Board advised the Veteran of alternative sources of evidence which could substantiate his claim; however, no additional information or evidence was received.

In cases where the service records are unavailable, VA has a heightened obligation to assist the veteran in the development of his claim, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran has not been afforded a VA medical examination in conjunction with the current appeal, and upon review of the record, the Board has determined that such an examination is not warranted.   See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  With regard to the service connection claims for erectile dysfunction, a visual disorder, tinnitus, a right knee disorder, or a sinus disorder, the Veteran does not meet the threshold requirement of showing that he currently has the claimed disability.  An examination is not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the remaining claimed disabilities, although a current diagnosis is shown, the determinative questions - whether the Veteran was exposed to ionizing radiation during service, or had in-relevant complaints or treatment - are factual in nature and are not within the scope of a medical examination.  As the Board concludes that no such in-service radiation exposure or relevant disease or injury in fact occurred, referral of this case to obtain an examination and/or an opinion as to the etiology of claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or event (including radiation exposure), and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current disability and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.   The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.   See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.   See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the November 2013 Board hearing via videoconference was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because they addressed the Veteran's claimed disabilities and exposure to radiation in service.  Based on his testimony, the Board remanded the case for further development, to include obtaining evidence from any alternative sources.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arteriosclerosis, cardiovascular-renal disease, malignant tumors, diabetes mellitus, organic diseases of the nervous system (to include peripheral neuropathy), and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arteriosclerosis, hypertension (cardiovascular-renal disease), malignant tumors, diabetes mellitus, and arthritis are among the chronic disabilities listed in 38 C.F.R. §  3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claimed Radiation Exposure During Service

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d) (2013).

Occupation of Hiroshima or Nagasaki, Japan, by United States forces is defined as official military duties within 10 miles of the city limits of either city which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d) (3) (vi) (2013).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2013).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 , "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv) (2013).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

It is unclear from the record whether the Veteran attributes all of his claimed disorders to in-service radiation exposure.  Nevertheless, of all the claimed disabilities on appeal, only bladder cancer is listed among the diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309 (d) and among the radiogenic diseases under 38 C.F.R. § 3.311.  However, the presumptive provisions of 38 C.F.R. § 3.309 (d) apply only to radiation exposed veterans and to be considered "radiation exposed" the veteran must have participated in a radiation risk activity.  38 C.F.R. § 3.309 (d)(3)(i).

The Veteran does not contend and the evidence does not suggest that he participated in a test involving the detonation of a nuclear device, or that he was a prisoner of war in Japan.  Rather, he asserts that he was exposed to radiation associated with the bombing of Hiroshima and Nagasaki during his participation in the occupation of Japan during WWII.  

In an effort to verify this reported radiation exposure, the RO requested information from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA).  In a November 2012 letter, DTRA determined that the Veteran is precluded from consideration as a member of the American occupation of Hiroshima or Nagasaki as defined by VA because he departed the continental United States for the Pacific Theater of Operations on October 17 1946 and arrived there on November 6, 1946.  Since the Veteran arrived after July 1 1946, the date on which the occupation of Hiroshima, Japan or Nagasaki ended, he is not confirmed as a member of the American occupation forces in Hiroshima or Nagasaki.  

Thus, although it was noted that the Veteran was exposed to radiation while serving in Japan as a firefighter under the medical history section of a February 2013 VA Ionizing Radiation Registry examination report, the Board notes that his unverified statement regarding in-service radiation exposure, alone, cannot establish the occurrence of an in-service injury.  In addition, the Board observes that the Veteran's military occupational specialty shown on his DD-214 is a clerk typist, and not a firefighter.  A bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Thus the February 2013 statement regarding in-service radiation exposure holds no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal)).

As the evidence does not establish that the Veteran is a radiation-exposed veteran, who participated in a radiation risk activity, such as the occupation of Hiroshima or Nagasaki by United States forces during the period from August 6, 1945, to July 1, 1946, presumptive service connection for bladder cancer under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is not established.  The Veteran has not identified any other potential source of exposure to radiation, and as noted above, the Veteran's remaining claimed disabilities are not subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309(d), nor are they listed as a radiogenic disease under 38 C.F.R. § 3.311. 

Direct Service Connection

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The competent and credible evidence does not show that the Veteran has been diagnosed with erectile dysfunction, a visual disorder, tinnitus, a right knee disability, or a sinus disorder since the filing of the claim and during the pendency of the appeal.  

Although the Veteran, as a lay person, is competent to comment on symptoms he may have personally experienced such as erectile, vision, knee, or sinus problems, his attribution of these symptoms to a particular medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to render a diagnosis of erectile dysfunction, a visual disorder, a right knee disability, or a sinus disability.  Accordingly, the competent medical evidence outweighs his unsubstantiated lay reports regarding medical diagnosis. 

In addition, to the extent that the Veteran diagnoses himself with tinnitus based on his own observable lay observations, in the absence of any evidence of relevant symptomatology, the Board is unable to find that sufficient evidence exists to warrant a finding that the Veteran currently has tinnitus which is related to service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the threshold element of a service connection claim (a current disability) has not been met, service connection for erectile dysfunction, a visual disorder, tinnitus, right knee disorder, and a sinus disorder must be denied.  

There is competent and credible evidence, however, showing that the Veteran has had, since the filing of his claim, complaints and diagnoses of a low back disorder; coronary artery disease; hypertension; peripheral artery disease; bladder cancer and residuals thereof to include frequent urination; a skin disability; foot disorder; diabetes mellitus; and diabetic neuropathy.  In addition, to the extent that the Veteran's sleep difficulties are related to his currently diagnosed anxiety disorder and resolving any doubt in his favor, a current disability exists.  Nonetheless, the weight of the evidence is against a finding that the Veteran's currently diagnosed disorders are etiologically related to his active service.  

In his March 2014 statement, the Veteran stated that he visited the infirmary during service but did not indicate the type of treatment received, and could not remember the names of the prescribed medications.  As noted, the Veteran's STRs are not available.  The competent evidence does not otherwise reflect that a low back disorder, a heart disorder, peripheral artery disease, bladder cancer, a skin disorder, diabetes mellitus, diabetic neuropathy, or a psychiatric disability causing sleep difficulty had their onset during active service.  

Chronic symptoms of arteriosclerosis, hypertension, bladder cancer, arthritis, and type II diabetes mellitus, peripheral neuropathy, and psychiatric disability have not been continuous since service separation from service, and those chronic disorders did not manifest to a compensable degree within a year following service separation from his period of service.  The Veteran was not diagnosed with diabetes mellitus until approximately 1969/1970.   Hypertension was diagnosed in approximately 1970.  A 2003 private pathology report shows evidence of tumors in the bladder.  In 2005, the Veteran was diagnosed with severe peripheral vascular disease based on lower extremity dopplers and significant coronary artery disease.  He also had uncontrolled hypertension.  A February 2006 triphasic doppler study of the lower extremities performed at Providence Hospital showed evidence of bilateral femoropopliteal occlusive disease which could account for the Veteran's complaints of weakness in the lower extremities.  A December 2012 record from Sisters of Charity Providence Hospital reflects that the Veteran was seen for urinary overflow incontinence.  VA treatment notes dated in February 2013 show complaints of sleep difficulty and a diagnosis of anxiety.  There is entirely no evidence of a psychosis in the record.  A February 2013 VA examination report shows an impression of diabetic neuropathy which could also account for the Veteran's complaints of weakness in the lower extremities.  An August 2013 computed tomography (CT) scan showed evidence of degenerative changes with mild scoliotic curvature of the spine.  

With regard to the remaining claimed disabilities of the feet and skin, the Board observes that the Veteran specifically claimed pseudofolliculitis barbae and pes planus, but neither diagnosis is shown.  However, according to 2012 treatment records from the Lexington Family Practice, the Veteran was diagnosed with plantar fasciitis, a foot disability.  In addition, a February 2013 VA treatment record shows a diagnosis of keratosis, a skin disability.  These current skin and foot disabilities are not shown until decades after military service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent and credible evidence of a nexus between a disease or injury in service and the Veteran's development of claimed disabilities decades later.

While the Board considered the Veteran's lay statements and testimony, he does not have the requisite medical expertise to competent report that his claimed disabilities demonstrated years after service are due to radiation exposure, or any other incident in service.  His opinions in this regard are not competent.

In summary, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine, even under VA's heightened obligations, is therefore not helpful to the Veteran, and the service connection claims are denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 




ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a foot disorder diagnosed as plantar fasciitis is denied.

Service connection for a visual disorder is denied.

Service connection for tinnitus is denied.

Service connection for a sinus disorder is denied.

Service connection for a heart disorder, to include coronary artery disease and hypertension, is denied.

Service connection for peripheral artery disease is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals of bladder cancer is denied.

Service connection for a skin disorder diagnosed as keratosis is denied.

Service connection for type II diabetes mellitus and diabetic neuropathy is denied.

Service connection for disability productive of sleep disturbances is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


